Citation Nr: 1422458	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a left ankle disability.

2.  Whether new and material evidence have been received with respect to a claim of service connection for a left knee disability. 

3.  Whether new and material evidence have been received with respect to a claim of service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board has reviewed all evidence of record, including that found on Virtual VA.

The issue of entitlement to service connection for Rickets has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The issues of service connection for a left ankle disability, a left knee disability, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2006, the RO denied the Veteran's claim of entitlement to service connection for a left knee disability.  The Veteran did not file a timely Notice of Disagreement and no new and material evidence was received within a year of the rating decision's issuance.  Thus, the December 2006 rating action is final. 
 
2.  Evidence received since the December 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability.

3.  In June 2007, the RO denied the Veteran's application to reopen a claim for service connection for a right knee disability.  The Veteran did not file a timely Notice of Disagreement, and no new and material evidence was received within a year of the rating decision's issuance.  Thus, the June 2007 rating action is final.

4.  Evidence submitted since the June 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disability. 


CONCLUSIONS OF LAW

1.  The December 2006 RO rating decision, which denied the Veteran's claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002).
 
2.  Evidence received since the December 2006 RO rating decision is new and material; accordingly, the claim of service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The June 2007 RO rating decision, which denied the Veteran's application to reopen a service connection claim for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the June 2007 RO rating decision is new and material; accordingly, the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the Veteran was sent letter in March 2010 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The communication was Kent compliant, noting the basis for the prior final denials.  The notice also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.  38 C.F.R. § 3.159(b).

Next, VA has a duty to assist.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, and statements from the Veteran.  No outstanding evidence has been identified.  Thus, the duty to assist has been fulfilled.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis

The Veteran contends that he is entitled to service connection for left and right knee disabilities resulting from his active duty service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Left Knee Disability 

A December 2006 rating decision denied the claim of service connection for a left knee disability.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b).

The evidence of record at the time of the December 2006 denial included service treatment records and post-service VA treatment records.  The basis for the denial was the fact that there was no evidence of an in-service injury and no current diagnosis of a left knee disability. 

Evidence received since the December 2006 rating decision includes private treatment records from Dr. J.M.T dated from April 2008 through September 2008.  The records indicate that the Veteran underwent an anthroscopic meniscectomy of his left knee in May 2008.  In a report dated July 31, 2008, Dr. J.M.T. noted that a review of MRI images revealed significant degenerative changes in the left knee.  
Additionally, VA treatment records date August 2007 show a narrowing to the medial compartment of the left knee.  The examiner noted the impression as "abnormal."  
These treatment records are considered new evidence as they had not previously been submitted for consideration.  The evidence is material is it tends to show that the Veteran has a current left knee disability, which addresses one of the basis of the prior denial.  

As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened. 

Right Knee Disability 

A March 2006 rating decision denied service connection for a right knee disability.  The basis for the denial was that there was no evidence of an in-service incurrence. The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b).

In June 2007, the RO denied the Veteran's application to reopen a claim of service connection for his claimed right knee disability.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal periods after the decision.  As such, the June 2007 rating decision is final.

The evidence of record at the time of the June 2007 denial included service treatment records, and VA treatment records dated from July 21, 2000 through February 10, 2005.  

Evidence received since the June 2007 rating decision includes additional VA treatment records dated from November 20, 2003 through August 20, 2013.  The records show multiple complaints for right knee pain, which indicates a continuing knee symptomatology.  Additionally, VA treatment records dated July 2007 show that the Veteran reported injuring his right knee while in service.  This evidence, when taken together, constitutes new and material evidence as it tends to show that the Veteran's current right knee disability could be related to an in-service injury, which addresses the basis for the prior denial.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened. 


ORDER

New and material evidence has been received and the claim for entitlement to service connection for a left knee disability is reopened.

New and material evidence has been received and the claim for entitlement to service connection for a right knee disability is reopened.


REMAND

The Veteran has not been afforded a VA examination in connection with his claims on appeal.  He has asserted that his left ankle, left knee and right knee disabilities are related to service.  As indicated above, the record shows extensive post-service treatment regarding the knees.  Although specific treatment for the left ankle is not shown, the Board finds that as an orthopedic examination is necessary in this case, it would benefit the Veteran if the examiner also seeks to identify any current left ankle disability and its likely etiology.

Furthermore, post-service treatment records show complaints for and treatment of left and right knee disorders.  The record, along with the Veteran's statement crosses the low threshold for triggering VA's duty to obtain an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any left ankle, left knee, and right knee disabilities.  The claims folder and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  

The examiner is requested to address the following:

(a)  Whether it is as least as likely as not (50 percent or greater probability) that any diagnosed left ankle disability is related to service.

(b) Whether it is as least as likely as not (50 percent or greater probability) that any diagnosed left knee disability is related to service.  

(c)  Whether it is as least as likely as not (50 percent or greater probability) that any diagnosed right knee disability is related to service.  

The Veteran's reports of his symptoms and history should be taken into account. 

The examiner must explain the rationale for all opinions given.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


